Citation Nr: 9906738	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-20 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for chronic tinea corporis 
of the legs, including as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal arises from a decision by the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).     



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no evidence reflecting treatment of any skin 
disorder in service, and no current skin pathology is shown 
to be related to service.   

3.  The veteran does not have a skin condition that was 
caused by exposure to herbicides.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
chronic tinea corporis of the legs including as a result of 
exposure to herbicides.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran had active service from June 1968 to June 1970, 
including a tour of duty from December 2, 1968, to December 
1, 1969.  His service medical records including the report of 
the examination for entrance dated in April 1968 and 
separation physical examination, dated in May 1970 do not 
reflect any treatment for any skin disorder, including 
chronic tinea corporis, during service.  

Treatment notes dated from July to August 1996 from Kimball 
Ewell, M.D., indicate treatment for tinea corporis of the 
legs, but do not contain an opinion regarding the etiology of 
the rash.

In a Statement in Support of Claim dated in April 1997, the 
veteran asserted that he had a fungal growth on his knees 
that had gotten worse over the years.  Every summer it 
started on his knees and worked down.  His family doctor told 
him that it was something from overseas, probably Vietnam.  
Anti-fungal ointment and pills helped with the redness and 
itching.  The rash remained until cold weather began.  

During an October 1997 VA special dermatology examination, 
the veteran related a history of developing a rash to his 
feet two or three months after arriving in Vietnam.  In the 
past his rash would resolve for brief periods of time, but 
then return.  It never completely resolved; it was chronic on 
his lower legs and it migrated up to his knees occasionally.  
He complained of flare-ups two or three times a year, 
especially in the summer.  The flare-ups lasted one or two 
months at a time.  He described the rash as permanent and 
complained of severe pruritus and burning pain in his lower 
legs in the areas associated with the rash.  Objectively, he 
had a rash, described as patches of red, scaly rash that did 
not appear to be inflamed, on both legs.  No ulceration or 
crusting was observed.  No systemic or nervous manifestations 
were noted.  The diagnosis was chronic and recurrent chronic 
tinea corporis infection with current lesions as noted.  
Present since Vietnam, per the veteran.  

In his substantive appeal dated in October 1998, the veteran 
reported that he was a medic in Vietnam and that he developed 
the problem with his feet while he was in Vietnam and that he 
was treated by service doctors.  The pattern or custom was 
for medical personnel to treat their own and not make entries 
in the service medical records.  His tour after Vietnam was 
as a surgical genito-urinary (GU) ward master, and as such he 
was able to take care of the problem himself.  He was able to 
avoid having to take a separation physical as payback for a 
past favor, so no physician examined him when he left the 
service.  He added that the condition caused him some real 
problems and had caused him to miss some work.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcoma that shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam.  (38 C.F.R. 
§ 3.307, 3.309).

The record is negative for medical evidence or medical 
opinions that link tinea corporis of the legs to the 
veteran's active service.  The veteran has stated that he 
believes the rash is linked to his Vietnam service, but he 
has submitted no medical evidence to substantiate his claim.  
Although the veteran is competent to provide an account of 
his symptoms, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992). 

The veteran's statement that his doctor attributed the 
condition to Vietnam is not persuasive because a layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet.App. 69, (1995).  This is 
particularly true in this instance when the treatment notes 
are negative for such an opinion.  In conclusion, the veteran 
has not presented a well-grounded claim for service 
connection for tinea corporis on a direct basis.

Regarding the veteran's contentions that he developed tinea 
corporis due to herbicide exposure while stationed in 
Vietnam, this claim is not well grounded because there is no 
clinical or other competent evidence on file demonstrating or 
even tending to show that he has any present disorder or 
disability which is related to exposure to herbicide agents, 
including Agent Orange, during his period of service in 
Vietnam.  The service medical records reflect no treatment 
for a skin disorder.  Furthermore, while recent medical 
records note a skin condition, not one of the conditions has 
been related to service by a medical expert.  It must be 
concluded that the request for service connection for a skin 
disorder due to exposure herbicides is not a well-grounded 
claim.

Although where claims are not well-grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the September 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorder during 
service and that the condition is not one presumed to be due 
to herbicide exposure.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claims well-
grounded.


ORDER

Entitlement to service connection for chronic tinea corporis 
of the legs, including as a result of exposure to herbicides, 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 6 -


